Citation Nr: 1735832	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  04-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for Lyme disease.

2. Entitlement to service connection for fibromyalgia

3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for fibrocystic breast disease.

5. Entitlement to service connection for low back disability.

6. Entitlement to disability ratings higher than 0 percent from September 21, 1999, and 30 percent from September 23, 2009, for left knee disability described as patellofemoral syndrome.

7. Entitlement to an initial disability rating higher than 10 percent for traumatic glaucoma.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	 Jennifer Morrell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1974, and from August 1985 to January 1990. She also had service in the U. S. Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. In rating decisions in March 2000 and June 2002, the RO denied service connection for several disabilities including Lyme disease, fibromyalgia, hepatitis C, fibrocystic breast disease, and low back disability. In an October 2008 rating decision, the RO granted service connection, effective September 21, 1999, for left knee patellofemoral syndrome, and assigned a disability rating of 0 percent. In a January 2011 rating decision, the RO increased the rating for the left knee disability to 30 percent effective September 23, 2009. In a June 2014 rating decision the RO granted service connection, effective July 22, 2010, for traumatic glaucoma, and assigned a 10 percent disability rating. Also in the June 2014 rating decision, the RO denied a TDIU.

In February 2002 and September 2009 the Veteran had hearings before RO officials. In November 2004 she had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of each of those hearings are of record.

In a July 2005 decision the Board denied service connection for several disabilities including Lyme disease, fibromyalgia, and hepatitis C. The Board remanded to the RO, for additional action, several issues including service connection for fibrocystic breast disease and low back disability.

The Veteran appealed parts of the July 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court). In January 2007 the Court granted a Joint Motion for Partial Remand (JMPR) from VA and the Veteran, dismissing and remanding to the Board for additional action the issues of service connection for fibromyalgia, Lyme disease, and hepatitis C.

In February 2008 the Board remanded to the RO for additional action several issues including service connection for Lyme disease, fibromyalgia, hepatitis C, fibrocystic breast disease, and low back disability. The RO has taken actions and returned the case to the Board review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


The issues of service connection for Lyme disease, fibromyalgia, hepatitis C, and low back disability, of the ratings for glaucoma and left knee disability, and of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Biopsies during service to investigate fibrocystic breast changes resulted in a scar on the right breast.


CONCLUSION OF LAW

A right breast scar was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2001 through 2014. In those letters, the RO notified her what information was needed to substantiate claims for service connection and for a TDIU. The letters also addressed how VA assigns disability ratings and effective dates.

In the November 2004 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, reports of VA medical examinations, and transcripts of hearings. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue that the Board is deciding at this time. With respect to the issue that the Board is deciding at this time, the RO substantially fulfilled the instructions in the 2005 and 2008 Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.


Fibrocystic Breast Disease

The Veteran is seeking service connection for fibrocystic breast disease, which she reports was treated during service. Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In the Veteran's September 1999 claim for service connection for several disorders, she related having had breast surgery in the late 1980s, when she was on active duty.

In treatment of the Veteran in service in August 1986, a clinician noted that she had fibrocystic breast disease. In September 1986 mammography showed severe bilateral fibrocystic disease. On follow-up in October 1986 and June 1987 clinicians continued the diagnosis of fibrocystic breast disease. In a November 1987 service medical history it was noted that in 1986 she had a breast biopsy. In outpatient treatment in May 1989 she reported a history of fibrocystic disease and a current lump in her right breast. The treating clinician found fibrocysts in both breasts. Mammography showed benign hypertrophic tissue with no evidence of neoplasm. In June 1989 the Veteran reported having had breast biopsies. The clinician continued the diagnosis of fibrocystic breasts.

In a March 1990 reserve service examination, the examiner noted a scar on the Veteran's right breast. In medical histories completed in March 1990, June 1993, and May 1995 it was noted that she had breast surgeries in 1986 and 1989. In the 1990 and 1993 histories it was noted that she had fibrocystic breast disease that had been present since 1976.

On VA examination in February 2007, the Veteran reported that during service, in approximately 1985, she began to experience pain in both breasts. She indicated that she did not remember experiencing breast pain earlier than the late 1970s or early 1980s. She stated that during active service in the 1980s she had breast biopsies and an excision of a mass in a breast. She reported was diagnosed with fibrocystic breast disease. She stated that presently she experienced pain in her left breast two or three days per week, and pain in her right breast less frequently. She indicated that annual mammograms had been normal.

The examiner reported having reviewed the claims file. The examiner noted the service medical history accounts of fibrocystic breast disease since 1976. The examiner observed a one inch by one half inch scar on the right breast. The examiner found mildly tender nodules in both breasts. The examiner noted that a June 2006 mammogram showed punctuate calcifications that were unchanged from those seen in an April 2005 mammogram. On the 2006 mammogram there were no suspicious masses noted in either breast. The interpreting radiologist's impression was benign. The 2007 examiner's assessment was mastodynia due to fibrocystic breast changes. The examiner stated that review of the literature indicated that current medical opinion considered fibrocystic breast changes to be a benign condition that does not constitute a disease state, because they are so common. The examiner stated that the condition was not related to the Veteran's military service, and that many women developed fibrocystic breast changes in their twenties and thirties.

On VA examination in April 2008, the Veteran reported intermittent pain in both breasts since the mid-1980s. She stated that during service in the 1980s she underwent breast biopsies and the removal of a mass, which was found to be benign. She related that she was diagnosed with fibrocystic breast disease. She indicated that in recent years she had intermittent pain along the proximal portion of the breasts, where the breast tissue and the ribs meet. The examiner reported having reviewed the claims file. The examiner found pain on palpation of the lateral right breast and intercostal spaces. Breast tissue was normal on palpation. The examiner noted that a radiologist described the findings of a June 2007 mammogram as benign. The 2008 examiner stated that the Veteran's breast pain appeared to be musculoskeletal in origin, possibly due to her history of arthritis, and not due to her fibrocystic breast changes. The examiner concluded:


Fibrocystic breast changes are a benign condition affecting many women and not a disease process. The fibrocystic breast mass that was removed in the mid 1980's was diagnosed and treated while [the] Veteran was in the military but was not caused by her military service.

The assembled service medical records do not include any report of examination of the Veteran at entrance to her 1985 to 1990 period of active service. As there is no notation that she had fibrocystic breast changes when she entered that service period, it is presumed that her breasts were in sound condition, and did not have such changes, when she entered that service period. In two later medical history reports it was noted that fibrocystic breast changes had been present since 1976, which falls between her two periods of active service. However, there is no indication that, prior to 1985 to 1990 period of active service any fibrocystic breast changes required treatment. During the 1985 to 1990 service period those changes were addressed in treatment, including biopsies and the removal of a mass. Thus, there is not clear and unmistakable evidence demonstrating that fibrocystic breast changes existed before service and were not aggravated by service. Therefore the presumption of sound condition at entrance to the 1985 to 1990  service period is not rebutted; the presumption stands.

VA examiners have opined that the fibrocystic breast changes are not considered a disease process or disease state. However, breast biopsies and mass removal during the Veteran's service were followed by a residual scar on her right breast, which clinicians observed as early as 1990. The evidence indicates that the scar was incurred in service. Service connection for the scar is granted.


ORDER

Entitlement to service connection for a right breast scar is granted.


REMAND

The Board is remanding to the RO, for additional action, the issues of service connection for Lyme disease, fibromyalgia, hepatitis C, and low back disability, of the ratings for glaucoma and left knee disability, and of a TDIU.

The Veteran contends that she has Lyme disease as a result of a tick bite during her active service in September 1985. She contends that she has fibromyalgia as a result of her Lyme disease. She contends that she has hepatitis C as a result of exposure to needles during medical specialist training in service. A VA physician examined the Veteran and reviewed her claims file in April 2008. The physician provided examination reports and opinions in April and May 2008. Within the April and May 2008 reports the physician provided apparently contradictory opinions as to whether the Veteran has Lyme disease, and as to the likely etiologies of any Lyme disease and of fibromyalgia. The same physician examined the Veteran and reviewed her claims file again in August 2014. The physician's 2014 opinions were internally inconsistent regarding the likely etiologies of her Lyme disease and fibromyalgia. His 2014 opinion regarding the likely etiology of her hepatitis C contradicted his April 2008 opinion. The Board finds that clearer medical opinions are needed. The Board is remanding the issues for a new examination and file review, by a different physician, with opinions addressing specific questions about the likely etiologies of the Lyme disease, fibromyalgia, and hepatitis C.

In June 2015 the Veteran submitted a notice of disagreement (NOD) with the June 2014 rating decision assigning a 10 percent disability rating for glaucoma and denying a TDIU. When a claimant files a timely NOD, the agency of original jurisdiction (in this case, the RO) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2016). The RO has not sent the Veteran an SOC addressing her appeal of those issues. The Court has indicated that when a claimant submits an NOD, and the RO does not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the RO for the 

issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands the issues of the rating for glaucoma and of a TDIU to the RO, for the RO to issue an SOC.

The Veteran contends that her low back disability was incurred or aggravated in an injury during active reserve duty in 1999, or that her low back disability was caused or aggravated by her service-connected left knee disability. In July 2005 and February 2008 remands the Board sought evidence regarding the incurrence or aggravation in service of a back disability. Since the Board's 2005 and 2008 remands, however, in a statement the RO received in November 2009, the Veteran asserted that back injury that she sustained in March 1999 was caused by her service-connected left knee disability. The Board is remanding the issue for a VA examination with file review and opinion as to the likelihood that the left knee disability caused or aggravated 1999 back injury and current low back disability.

In the July 2005 remand the Board instructed the RO to contact the service department to obtain documentation that shows the dates of the Veteran's service, including the exact dates of all periods of reserve service active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). Some service personnel records were added to the file, including some orders for periods of active reserve duty. It is not clear, however, that the records are complete, or that all available records have been sought and obtained. On remand the complete records should be sought. As additional information about service dates may be obtained, the new VA examination regarding the back disability should also include an opinion as to the likelihood that back disability was incurred or aggravated in active service.

The Veteran appealed the October 2008 rating decision, in which the RO assigned an initial (from September 21, 1999) disability rating of 0 percent for her left knee patellofemoral syndrome. She appealed the January 2011 rating decision in which the RO assigned for the left knee disability a 30 percent rating from September 23, 2009. She contends that the effects of her left knee disability warrant higher ratings.

The RO assigned the 30 percent rating from September 23, 2009, based on an opinion of that date from private orthopedist A. N., M.D., who found severe instability of her left patella. In his evaluation Dr. N. implied, but did not explicitly state, that the severe instability of her left patella has been present since an injury in 1991. In the September 2009 RO hearing, the Veteran stated that severe pain and problems in her left knee have continued from 1991 forward. VA examinations of her knee have not addressed the instability of the patella. The Board is remanding the knee disability rating issues for a VA examination with file review and opinion as to the likelihood that the severe instability of the patella that Dr. N. found in 2009 existed earlier, including at least as early as September 1999.

As the Veteran also has an appeal for a rating higher than 30 percent, the new examination should also address current findings regarding the knee, including a characterization of the extent of any instability of the patella. The Board notes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. Although instability of the patella has been the manifestation most significant to the rating of the Veteran's left knee disability, the new examination also should address the considerations the Court addressed in Correia. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)



	(CONTINUED ON NEXT PAGE)

1. Issue to the Veteran and her representative a statement of the case addressing the issues of the rating for glaucoma and of a TDIU. Advise the Veteran and her representative of the time limit in which she may file a substantive appeal as to those issues. If appeal of those issues is timely perfected, return the issue to the Board for appellate consideration, if otherwise in order.

2. Contact the appropriate service department offices and obtain documentation which sets forth the exact dates of the Veteran's service, including all periods of reserve service ACDUTRA and INACDUTRA.

3. Schedule the Veteran for a VA medical examination to address the existence and likely etiology of claimed Lyme disease, and the likely etiology of fibromyalgia and hepatitis C. The examiner must be a physician other than the physician who examined the Veteran in April 2008 and August 2014. Provide the claims file to the examiner. Ask the examiner to discuss and explain the rationale underlying his or her conclusions and opinions. Ask the examiner to review the claims file, examine the Veteran, perform any necessary tests, and provide findings and opinions addressing the following questions:

A. Is it at least as likely as not that the Veteran currently has residuals of Lyme disease? If so, please identify the residual disability.

B. If the Veteran currently has Lyme disease residuals, is it at least as likely as not that such is related to a documented tick bite in service?

C. If the Veteran currently has Lyme disease residuals, is it at least as likely as not that her Lyme disease residuals proximately caused, or have aggravated, her fibromyalgia?

D. Is it at least as likely as not that the Veteran was exposed to a compromised needle during her service as a medical specialist?

E. (Please answer this question regardless of your answer to Question D). If the Veteran was exposed to a compromised needle during service in 1990, is it at least as likely as not that her hepatitis C diagnosed in 1996 is attributable to the needle exposure in service?

4. Schedule the Veteran for a VA medical examination to address the likely etiology of current low back disability. Provide the claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to discuss and explain the rationale underlying his or her conclusions and opinions. Ask the examiner to provide opinion as to whether it is at least as likely as not that the Veteran's low back disability: a) was incurred in service, b) was aggravated in service, c) was proximately caused by her left knee disability, or d) has been aggravated by her left knee disability.


5. Schedule the Veteran for a VA medical examination to address the likely history and current manifestations of her left knee disability. Provide the claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to discuss and explain the rationale underlying his or her conclusions and opinions.

Ask the examiner to include in examination findings a description of the current severity of any instability of the patella. Ask the examiner to provide an opinion, based on the records and current findings, as to whether it is at least as likely as not that severe instability of the Veteran's left patella noted in 2009 was present earlier than 2009, including at least as early as September 1999.

Ask the examiner to also report the ranges of motion of the left knee and the right knee, including both active and passive motion, and motion both in weight-bearing and in non-weight-bearing. Ask the examiner to report, for the left and right knees, whether each knee has pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.



	(CONTINUED ON NEXT PAGE)


6. Then review the expanded records and readjudicate the claims for service connection for Lyme disease, fibromyalgia, hepatitis C, and low back disability, and for higher ratings for left knee disability. If any of those claims is not granted to the Veteran's satisfaction, issue a supplemental statement of the case, and afford the Veteran and her representative an opportunity to respond. Then return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


